Title: From Thomas Jefferson to Hutchins Gordon Burton, 23 November 1821
From: Jefferson, Thomas
To: Burton, Hutchins Gordon


                        
                        
                            
                            Nov. 23. 21.
                        
                    The repeated trouble you have been so kind as to take in having me furnished with some of the scupernon wine makes it a duty to inform you that the 2d cask  which went to sea, came safely  about half full,  but perfectly pure & unadulterated which I considered as a favor redeemg the necessity which had  been incurred  of encroaching on the quantity. the last supply came also full & pure & both were remarkably fine. after so many obliging attentions shall I be too unreasonable in requesting you to inform me what individual makes the crop of best quality, as that would enable me to establish arrangements with him for a constant supply as wanted.The visitors of our Univty will meet  on Thursday next, and I have no doubt they will join in the petn to Congress for the repeal of the duty on books & address a lre to our delegates & Senators there, who I hope will recieve the aid & coopern of those of N.C.I pray you to accept the assurance of my great esteem & respect.
                        
                    